                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
        v.                                     )   CASE NO. 5:19-CR-19 (MTT)
                                               )
 CHRISTINA WENTWORTH (9),                      )
 AMANDA TYQUIENGCO (12), and                   )
 CEERRIA HARRIS (16)                           )
                                               )
                                               )
               Defendants.                     )
                                               )

                                           ORDER

       Defendants Christina Wentworth, Amanda Tyquiengco, and Ceerria Harris, move

for severance and for separate trials pursuant to Federal Rule of Criminal Procedure

14(a). Docs. 251; 260; 262. The motions are DENIED.

                                     I. BACKGROUND

       On June 12, 2019, the grand jury returned a superseding indictment charging a

total of seventeen defendants in an eleven-count indictment. Doc. 29. Wentworth,

Tyquiengco, and Harris were charged only in count one of the indictment, which

charges all seventeen named defendants with conspiracy to possess with intent to

distribute heroin. Id. at 1-2. On December 10, 2019, the grand jury returned a second

superseding indictment that removed one defendant who had died and corrected minor

typographical errors. Doc. 277. Wentworth, Tyquiengco, and Harris were again

charged only in count one of the second superseding indictment with conspiracy to

possess with intent to distribute heroin. Id. at 1-2.

       Wentworth, Tyquiengco, and Harris make similar arguments in their motions to

sever. Docs. 251; 260; 262. They each request a separate trial. Docs. 251 at 2; Doc.
260 at 1-2; Doc. 262 at 1-2. They state they were not the targets of the investigation,

and if all defendants are tried together, they will be subjected to an unfair and

unreasonable risk of being found guilty by association. Id. They argue, without specific

detail, that the defenses of the defendants are in conflict and antagonistic. Id. They

state that much of the voluminous evidence relevant to their co-defendants is not

relevant to their cases, but they will be prejudiced by it. Id. Neither Wentworth,

Tyquiengco, nor Harris has specified exactly what evidence they are concerned about

or exactly how this evidence would preclude a jury from fairly assessing their guilt or

innocence.

                                      II. DISCUSSION

       It is a “‘well-settled principle that it is preferred that persons who are charged

together should also be tried together,’ particularly in conspiracy cases.” United States

v. Smith, 918 F.2d 1551, 1559 (11th Cir. 1990) (citations omitted). Federal Rule of

Criminal Procedure 14(a) specifies: “If the joinder of offenses or defendants in an

indictment, an information, or a consolidation for trial appears to prejudice a defendant

or the government, the court may order separate trials of counts, sever the defendants’

trials, or provide any other relief that justice requires.” “In considering a motion to sever,

the district court must balance the prejudice that a defendant may suffer from a joint

trial, against the public’s interest in judicial economy and efficiency.” United States v.

Knowles, 66 F.3d 1146, 1158 (11th Cir. 1995) (quotation marks and citation omitted).

       The Eleventh Circuit has provided a two-part inquiry to determine whether

severance should be granted. United States v. Blankenship, 382 F.3d 1110, 1123 (11th

Cir. 2004) (citing Zafiro v. United States, 506 U.S. 534, 538-39 (1993)). First, the court

must determine if the defendant will indeed suffer prejudice from a joint trial. Id. at

1122. If so, then the court must determine whether severance is the proper remedy for
                                             -2-
that prejudice. Id. Severance is only required when a defendant “demonstrate[s] that a

joint trial will result in specific and compelling prejudice to the conduct of his defense,”

which other curative measures cannot mitigate. United States v. Schlei, 122 F.3d 944,

984 (11th Cir. 1997). Indeed, severance is only mandatory in two scenarios: (1) when a

joint trial leads to the denial of a constitutional right and (2) when a joint trial would

prevent the jury from making a reliable judgment about the defendant’s guilt or

innocence. Blankenship, 382 F.3d at 1123 (citing Zafiro, 506 U.S. at 539). Defendants

hold a “heavy burden” to prove severance is mandatory, “which mere conclusory

allegations cannot carry.” United States v. Hogan, 986 F.2d 1364, 1375 (11th Cir.

1993).

         Wentworth, Tyquiengco, and Harris argue generally that severance is proper

because (1) their defenses will be tainted by the potentially voluminous evidence

against other co-defendants and (2) their defenses are in conflict and antagonistic to

those of other co-defendants. Even if they will suffer some prejudice from these

circumstances, they have not established “specific and compelling prejudice to the

conduct of [their] defense[s]” to require severance. See Schlei, 122 F.3d at 984.

         First, holding a joint trial when there is voluminous evidence against other co-

defendants does not deny defendants a constitutional right. See Schlei, 122 F.3d at

984 (“The mere fact that there may be an enormous disparity in the evidence admissible

against [one defendant] compared to the other defendants [does] not [require

severance].” (quotation marks and citation omitted)). And a defendant is not necessarily

denied a constitutional right when his defenses are antagonistic or in conflict with those

of jointly tried co-defendants. Zafiro, 506 U.S. at 538-39 (stating that “[m]utually

antagonistic defenses are not prejudicial per se” and does not mandate severance).



                                              -3-
       Nor have Wentworth, Tyquiengco, and Harris, all of whom are alleged to be

members of the conspiracy, established that a jury could not make a reliable judgment.

In United States v. Blankenship, the Eleventh Circuit described three circumstances in

which a jury could not make a reliable judgment, none of which are present here.

Wentworth, Tyquiengco, and Harris have not established there is evidence, which would

not be admissible against them but is admissible against one or more of their co-

defendants, that “is so convincing that not even limiting instructions are likely to prevent

the jury from considering the evidence against all co-defendants.” Blankenship, 382

F.3d at 1124. Next, this is not a case “in which the sheer number of defendants and

charges with different standards of proof and culpability, along with the massive volume

of evidence, makes it nearly impossible for a jury to juggle everything properly and

assess the guilt or innocence of each defendant independently.” Id. And finally,

Wentworth, Tyquiengco, and Harris are not “charged with a crime that, while somehow

related to the other defendants or their overall criminal scheme, is significantly different

from those of the other defendants.” Id. at 1125.

       Therefore, balancing the prejudice that Wentworth, Tyquiengco, and Harris may

suffer from a joint trial against the public’s interest in judicial economy and efficiency,

the Court finds that severance is not required and any prejudice to Wentworth,

Tyquiengco, and Harris may be adequately mitigated through other curative measures.

                                     III. CONCLUSION

       Accordingly, the Defendants’ motions to sever, Docs. 251; 260; 262, are

DENIED.

              SO ORDERED, this 12th day of February, 2020.

                                           S/ Marc T. Treadwell
                                           MARC T. TREADWELL, JUDGE
                                           UNITED STATES DISTRICT COURT
                                              -4-
